DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Claims 28, 32, 37, and 44 have been amended.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections under 35 USC 112(b) and 35 USC 112(d), in view of applicant’s clarifying amendments;
The rejection under 35 USC 112(a), in view of applicant’s amendments to claim 37 (deleting the recitation “and B is a constant value....”); and
The rejection under 35 USC 103, in view of the amendment of claim 28 to require that “the control is a bodily fluid sample obtained from a breast cancer- free subject” (such that the claims now require downregulation relative to a single, common control type that is a bodily fluid from a breast cancer-free subject).
As the prior art has now been overcome with regard to the elected species, previously withdrawn dependent claims 29-31, 33-35, and 49-51 have been rejoined and examined.  Claims 28-35, 37, 42-44, and 49-51 are now under consideration.
In view of the withdrawal of the species election requirement as it pertains to combinations including the three miRNA of independent claims 28 and 37, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are indefinite over the recitation of the limitation “comparing the expression level of the same to those of a control” in claim 28, because this language does not make sufficient clear what “those” refers to (such that it is unclear what comparison is actually required by this language).  It is noted that the language “comparing the expression level of the same” is sufficiently clear, with “the same” referring back to the previously recited three miRNAs; further, the new language “relative to expression levels of the same of the control” is also sufficiently clear, again referencing the same three miRNA, but in “the control”.  However, it is not clear whether the reference to “those of a control” is also a reference to these same three miRNA (in the referenced control), or whether something else may be encompassed by the reference to “those”.  Further, as a result of the vagueness of this language, it is also not clear whether the claim requires downregulation of each of the three recited miRNA individually relative to its counterpart in the control, or whether the reference to a comparison of a single “expression level of the same” to “those of a control” is a reference to (or at least encompasses the possibility of) a comparison of a collective value for the group of three miRNA.  Accordingly, further clarification is required.
Each of claims 29, 30, 31, 33, 34, 35, and 50 references further miRNAs listed in Tables.  The requirement for items selected from Tables renders the claims indefinite.  As stated in MPEP 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the instant case, applicant could clearly list the required miRNA in the body of the claim without a need to rely on a Table, and the reference to Tables creates confusion regarding what elements/items in the Table might be required to meet the claims.  Accordingly, further clarification is required; specifically, the claims should be amended to simply recite that which is claimed.  Further, with regard to references in the claims regarding “upregulation” and/or “downregulation” status based on information in Tables, clarity in the claims is also required with regard to what comparator is employed in establishing up or down-regulation (and thus to the extent that this information is required, it should also be specified in the claim).
Claims 29-31 are also indefinite over the recitation in claim 29 of an miRNA that “is different from the miRNA selected according to claim 28”, because claim 28 does not recited “selecting” an miRNA or a “selected” miRNA (such that antecedent basis is lacking for the limitation “the miRNA selected....”).  
Claims 29-31 are also indefinite because claim 29 fails to indicate where the further expression levels are to be measured, which renders the claims unclear with regard to how they relate to the method of claim 28.  While it is noted that dependent claim 30 refers to “the sample obtained from the subject” – which is interpreted as referring to the bodily fluid sample of claim 28 (as this is the only sample previously referenced) – given the absence of such a reference in claim 29, it is not clear how the further activities of claims 29-31 (as specified in claim 29) are to be practiced.
Claims 30-31 are also indefinite over recitations in the claims as to how breast cancer is to be diagnosed based on expression levels of miRNAs present in Tables referenced in the claims.  First, the references to the Tables, and the reliance therein regard diagnosis, is indefinite for the reasons noted above regarding the reliance on Tables (as this language does not make sufficiently clear what is required by the claims).  Second, as claim 28 itself sets forth a specific method for diagnosing breast cancer or the risk thereof, it is not clear how claims 30-31 are further limiting of claim 28 (and in fact, this language appears to suggest that something different than what is set forth in claim 28 is actually required to achieve a diagnosis).  Accordingly, clarification is required with regard to how claims 30-31 relate to and further limit claim 28.
	Claims 33-35 are indefinite because while these claims appear to be an attempt to claim methods in which further steps are employed to more precisely diagnosis breast cancer type, the claims (in addition to being unclear due to the reliance on Tables, as noted above) fail to actual recite any further steps in which additional miRNA expression levels are determined.  The claims state what upregulation/ downregulation of a further miRNA or miRNAs would indicate, but do recite the actual measurement of any further miRNA(s).  It is thus not clear what further activities are actually required by claims 33-35.
	Claims 37, 42-44, and 49-51 are indefinite over the recitation in claim 37 of the limitation “to predict the likelihood of the subject developing or to having breast cancer” (see iii) of claim), and because it is unclear whether the claim is or is not directed to methods practiced on a subject already known to be “suffering from breast cancer” (see preamble of claim 37).  The “diagnosing” and “treating” of claim 37 reference a subject diagnosed “to have or to be at risk of developing” breast cancer, and treatment of that subject.  However, the wording “to predict the likelihood.....to having breast cancer” is confusing, and fails to make clear whether what is required is a prediction of a likelihood of having cancer, or an actual diagnosis of cancer (either based on prior knowledge or on the “cancer risk score”).  Further ambiguity about what is meant by this language is raised by the language of the preamble; one reasonable interpretation of the preamble language is that it is specifying a subject “at risk of....suffering from breast cancer” (i.e., at risk of having breast cancer), while another reasonable interpretation is that this is a reference to a subject already known to be “suffering from breast cancer”.  Thus, there are multiple areas of confusion as to the boundaries of the claims resulting from use of alternative terminologies for what may be the same or (alternatively) similar things; the claim language should be amended to use consistent terminology throughout, so as to render the claim boundaries clear and definite.
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above, claims 30-31 are indefinite, and it appears that the claims set forth criteria to achieve breast cancer diagnosis (although the nature of those criteria are unclear).  As claim 28 itself (the claim from which claims 30-31 depend) already sets forth specific criteria for diagnosing breast cancer or the risk therefore, claims 30-31 appear to at least potentially be directed to methods not requiring all limitations of claim 28 (as these claims specify different criteria for diagnosis, which diagnosis should already have been achieved in a particular manner by the practice of the method of claim 28).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634